Order, entered on June 13, 1962, denying appellant’s motion for summary judgment, unanimously reversed on the law, with $20 costs and disbursements to the appellant, the motion granted, and the cross complaint dismissed, with $10 costs. This contract action was brought against the respondent George Mussler and John J. Dorr, copartners doing business as East Coast Swimming Pool Company, and the appellant Chemical Corn Exchange Bank. Respondent Mussler cross-claimed against the appellant bank, alleging that pursuant to a dealer’s agreement executed on behalf of the swimming pool company an escrow fund had been created with the bank to pay creditors of the company. The respondent therefore demanded that in the event the plaintiff was successful the bank pay the amount of the judgment from such escrow account. A partnership dissolution agreement annexed to the answer of the respondent indicates that he assigned his interest in the company to his partner in 1957, thereby relinquishing any claim to the afore-mentioned fund. No triable issue of fact remains, and the cross complaint is dismissed. Concur — Botein, P. J., Breitel, Rabin, Stevens and Steuer, JJ.